USCA4 Appeal: 22-6384      Doc: 10         Filed: 08/23/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6384


        RICKY DINGLE,

                            Petitioner - Appellant,

                     v.

        WARDEN DEBORA DARDEN; THE ATTORNEY GENERAL FOR THE
        STATE OF MARYLAND,

                            Respondents - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Theodore D. Chuang, District Judge. (1:07-cv-02750-TDC)


        Submitted: August 18, 2022                                        Decided: August 23, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Ricky Dingle, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6384      Doc: 10         Filed: 08/23/2022      Pg: 2 of 3




        PER CURIAM:

               Ricky Dingle seeks to appeal the district court’s order denying his Fed. R. Civ. P.

        60(b) motion for relief from the district court’s prior order denying relief on his 28 U.S.C.

        § 2254 petition. The district court determined that Dingle was not entitled to relief under

        Rule 60(b) and that his motion was a second or successive § 2254 petition. Our review

        shows that Dingle’s motion was a true Rule 60(b) motion, and, as such, the court’s order

        is not appealable unless a circuit justice or judge issues a certificate of appealability. 28

        U.S.C. § 2253(c)(1)(A). See generally United States v. McRae, 793 F.3d 392, 400 & n.7

        (4th Cir. 2015). A certificate of appealability will not issue absent “a substantial showing

        of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court

        denies relief on the merits, a prisoner satisfies this standard by demonstrating that

        reasonable jurists could find the district court’s assessment of the constitutional claims

        debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

        court denies relief on procedural grounds, the prisoner must demonstrate both that the

        dispositive procedural ruling is debatable and that the petition states a debatable claim of

        the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

        Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Dingle has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are




                                                     2
USCA4 Appeal: 22-6384         Doc: 10    Filed: 08/23/2022   Pg: 3 of 3




        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                 DISMISSED




                                                  3